Citation Nr: 0728403	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation for bipolar disorder, 
type II (formerly major depressive disorder), greater than 50 
percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, in which service connection for major 
depressive disorder was granted, and evaluated as 30 percent 
disabling.  The veteran disagreed with the evaluation 
assigned.

The veteran has alleged difficulty maintaining employment due 
to a combination of symptomatology from her service connected 
bipolar disorder and migraine headache disability.  In 
addition, in another statement, the veteran averred that the 
medication prescribed for her psychiatric condition causes 
her hands to tremor, which also interferes with her job.  

Claims for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU) and for servcie 
connection for hand tremors as secondary to the servcie-
connected bipolar disorder, type II, are inferred and 
referred to the RO for appropriate action.


FINDING OF FACT

A preponderance of the evidence establishes that the service-
connected bipolar disorder, type II, is manifested by no more 
than reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
bipolar disorder, type II, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation date to be assigned the now-
service connected bipolar disorder, type II, is a 
"downstream" issue. Hence, additional notification is not 
required. See Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 
2007). Notwithstanding, the RO provided the appellant with 
pre-adjudication notice with regard to entitlement to service 
connection in a March 2001 letter. Additional notice 
including that concerning the issue of a higher evaluation 
was provided by letters dated in December 2004 and October 
2006.  The claim was subsequently re-adjudicated in the March 
2005 statement of the case and December 2006 supplemental 
statement of the case.  Notice of the laws regarding 
establishment of effective dates was also provided in the 
October 2006 letter.  The veteran had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.

VA obtained available service medical records in adjudication 
of the original claim for benefits. VA further assisted the 
veteran in obtaining evidence, including VA and private 
treating records, and conducting VA examinations in 
adjudicating both the claims for service connection and for 
higher initial evaluation.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file; and the claimant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the claimant is not prejudiced by a decision 
on the claim at this time.

II. Increased Evaluation

The veteran asserts that her service-connected psychiatric 
disability is worse than originally evaluated.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7. 

The RO granted service connection for major depressive 
disorder in a February 2003 rating decision. A 30 percent 
evaluation was assigned, effective in June 2000, which is the 
month in which the veteran's claim for service connection was 
received.  In a July 2006 rating decision, the evaluation was 
increased to 50 percent, effective in June 2000.  The 
description of the disability was changed to bipolar 
disorder, type II.

The Rating Schedule directs that, in evaluating the severity 
of mental disorders under the diagnostic criteria, 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126.

The veteran's service-connected bipolar disorder, type II, is 
evaluated pursuant to a general rating formula for mental 
disorders under 38 C.F.R. Part 4.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2006).

The global assessment of function (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
((DSM-IV) 4th ed.1994). A GAF score of 41 to 50 shows serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships. A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

The veteran underwent VA examination in January 2003 and May 
2006.  The resultant reports show the veteran was diagnosed 
with major depressive disorder, rule-out bipolar disorder in 
January 2003, and with major depressive disorder, recurrent 
and moderate severity, and panic disorder with agoraphobia in 
May 2006.  A GAF of 55 was assigned in January 2003.  In May 
2006, a GAF of 50 was assigned.  The examiners noted 
objective findings of moderate to serious depression, 
anxiety, panic attacks, and excessive sleeping.  The veteran 
was observed to present with a depressed mood and, in January 
2006, to exhibit hair pulling behavior.  Her affect was sad 
and tearful-which was observed to be appropriate to thought 
content, mood, and situation-and, in May 2006, it was 
observed to be reduced in range but not intensity.  She was 
observed to be neatly dressed and well groomed, and alert and 
oriented in all spheres.  She was found to exhibit no 
delusions, hallucinations, or psychoses, or suicidal or 
homicidal ideations.  Thought processes were logical and 
goal-directed without impairment.  She exhibited no defects 
in comprehension or language.  In January 2006, the examiner 
noted that the veteran's diagnosis had recently changed, and 
different medications were being tried to manage her 
condition.  The examiner further commented that the veteran 
suffered from phobic work avoidance behaviors and panic 
attacks with agoraphobia.

In July 2006, the veteran's treating VA psychologist was 
asked to discuss the veteran's employability in view of these 
manifestations as reported by the VA examiner, as well as the 
veteran's overall psychiatric disability.  A report of 
contact indicates that the physician's responded that a new 
medication prescribed for the veteran to control her bipolar 
disorder had obtained good results so far, with fewer side 
effects.  The physician stated that the veteran manifested 
definite impairment due to her mood disorder, absolutely no 
interpersonal stability, and many conflicts with family 
members.  Routine stressors at her job caused great stress 
and aggravation of moods, which in turn caused great 
distress, and the physician expressed uncertainty about the 
veteran's job security.  Nonetheless, the physician stated 
the veteran is neither psychotic nor delusional.  While she 
has definite impairment in motivation and mood, she has good 
job skills and is able to maintain gainful employment and has 
done so, retaining her job and remaining dedicated to 
continuing to work.  The physician noted that the nature of 
the veteran's job required limited interaction with other 
people, which was helpful in managing the impact of her 
psychiatric disability on her employment.  The physician 
further opined he was optimistic that she would maintain her 
employment.  

VA and private treatment records mirror the findings 
presented in the VA examination reports, showing complaints 
of panic attacks, difficulty with sleep, depression, and 
angry outbursts.  Impairment in recent memory, poor impulse 
control, significant vegetative symptoms and emotional 
lability, and fast speech were also observed.  These records 
also show difficulty with medication prescriptions and 
compliance and with subsequent improvement upon changed 
medications with compliance.  However, these records show no 
findings of suicidal or homicidal ideations, obsessional 
rituals interfering with routine activities, illogical, 
obscure, or irrelevant speech, spatial disorientation, 
neglect of personal appearance or hygiene, gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, inability to perform the activities of 
daily living, or persistent danger of hurting self or others.  
Moreover, these records show her GAF as consistently 
measuring at 50 or greater, and frequently at 51 through 60 
and above.

The disability picture presented is productive of no more 
than occupational and social impairment with reduced 
reliability and productivity.  Rather, the evidence 
demonstrates that the veteran continues to function, albeit 
with impairment, independently and appropriately as an 
employee and mother of two children.  The preponderance of 
the medical evidence of record is thus against an evaluation 
in excess of 50 percent. 

The Board has considered the statements of the veteran. The 
veteran is competent as lay persons to report that on which 
she has knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, the veteran is not competent to offer a 
medical opinion as to extent of her disabilities, as there is 
no evidence of record that she has specialized medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the applicability of an extra 
schedular evaluation under 38 C.F.R. § 3.321(b)(1), but finds 
that the criteria are not met in the present case. The 
veteran is employed and, while the record shows that she is 
definitely impaired as the result of her psychiatric 
disorder, she is able to, and in fact does, maintain gainful 
employment. There is nothing in the record to suggest that 
the veteran is currently unemployable solely due to her 
service-connected bipolar disorder, type II, or that his 
disability picture, considering solely his service- connected 
bipolar disorder, type II, presents such an exceptional 
disability picture that the criteria are impractical to 
evaluation her bipolar disorder, type II.  Hence, extra-
schedular consideration is not warranted.

The assignment of "staged ratings" has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence does not support the assignment of 
staged ratings in this case. 


ORDER

An initial evaluation greater than 50 percent for the bipolar 
disorder, type II (formerly major depressive disorder) is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


